Case 4:19-cv-00119-SDJ-KPJ Document 172 Filed 11/23/20 Page 1 of 5 PageID #: 4047




                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

  JOHN S. VANDERBOL III, ET AL.             §
                                            §
  v.                                        § CIVIL NO. 4:19-CV-119-SDJ
                                            §
  STATE FARM MUTUAL AUTO                    §
  INSURANCE COMPANY, ET AL.                 §

              MEMORANDUM ADOPTING REPORT AND
       RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in

  this action, this matter having been heretofore referred to the magistrate judge

  pursuant to 28 U.S.C. § 636. On September 1, 2020, the magistrate judge entered

  proposed findings of fact and recommendations, (Dkt. #159) (the “Report”), on the

  Motion for Sanctions and Brief in Support, (Dkt. #120), and Rule 11 Motion for

  Sanctions and Brief in Support, (Dkt. #126), both filed by Defendants State Farm

  Mutual Automobile Insurance Company, State Farm Fire and Casualty Company,

  Michael Tipsord, Jon Charles Farney, Randall Houston Harbert, Paul Joseph Smith,

  and Stephen Michael Wey. The Court, having reviewed the Motions and the Report,

  is of the opinion that the Motions, (Dkt. #120, #126), should each be DENIED.

        Plaintiffs John S. Vanderbol III and Erica Quinn filed objections to the Report,

  (Dkt. #162) (the “Objections”), and Defendants filed a response to the Objections,

  (Dkt. #167). The Court has undertaken a de novo review of the Objections and is of

  the opinion that the findings and conclusions of the magistrate judge are correct and




                                            1
Case 4:19-cv-00119-SDJ-KPJ Document 172 Filed 11/23/20 Page 2 of 5 PageID #: 4048




  the Objections are without merit. The Court hereby adopts the findings and

  conclusions of the magistrate judge as the findings and conclusions of the Court.

                                    I. BACKGROUND

        The background of this case is set out in further detail by the magistrate judge

  in the Report and is not reproduced here in its entirety. Plaintiffs brought this suit

  on February 13, 2019, asserting claims against Defendants for alleged violations of

  the Racketeering Influenced and Corrupt Organizations (“RICO”) Act, the Texas

  Deceptive Trade Practices Act (“DTPA”), and fraudulent inducement. (Dkt. #1, #134).

        On June 7, 2019, Defendants filed their first motion for sanctions, requesting

  that the Court declare Plaintiff Vanderbol a vexatious litigant. (Dkt. #27). In

  addressing the motion, the magistrate judge found:

        To date, Vanderbol has filed harassing personal attacks on opposing
        counsel. See Dkts. 26, 29. Vanderbol is cautioned that he may be
        sanctioned for future abusive litigation practices, including the
        continued use of opposing counsels’ names and any personal attacks. See
        Arumugam v. William Marsh Rice University, Amazon.com, Inc., 2014
        WL 12599640, at *4 (S.D. Tex. Feb. 6, 2014) (imposing sanctions where
        a plaintiff levied “numerous ad hominem attacks against counsel for
        Defendants”). Though Vanderbol’s conduct in this case has not risen to
        the prevalence and level of harassment to warrant a pre-filing
        injunction, the Court finds it appropriate to warn Vanderbol that
        sanctions may be imposed for any future vexatious, duplicative, or
        harassing conduct or filings. See Flores v. Attorney General, 2015 WL
        1088782, at *4 (E.D. Tex. Mar. 4, 2015) (warning a plaintiff against
        future harassing filings). At this time, the Court finds a warning is
        adequate; however, future bad acts may result in additional and/or
        alternative sanctions.

  (Dkt. #47 at 7). The Court adopted the magistrate judge’s recommendation on August

  13, 2019. (Dkt. #51).



                                            2
Case 4:19-cv-00119-SDJ-KPJ Document 172 Filed 11/23/20 Page 3 of 5 PageID #: 4049




        On September 5, 2019, Defendants filed their second motion for sanctions,

  wherein Defendants argued that Plaintiffs filed documents containing personal

  attacks against Defendants’ counsel and allegations that Defendants’ counsel

  engaged in criminal activity. (Dkt. #67). In addressing Defendants’ second motion for

  sanctions, after having held a hearing on the motion, (Dkt. #91), the magistrate judge

  recommended against sanctioning Plaintiffs because “Plaintiffs agreed to withdraw

  all derogatory references to Defendants’ counsel and/or any allegations that

  Defendants’ counsel participated in criminal activity in their case filings.” (Dkt. #95).

  The Court adopted the magistrate judge’s recommendation as to Defendants’ second

  motion for sanctions on December 9, 2019. See (Dkt. #104).

        On January 21, 2020, Defendants filed another motion for sanctions, arguing

  that the Court should use its inherent power to sanction Plaintiffs for secretly

  recording a meeting with Defendants’ counsel, sending a complaint letter regarding

  allegations of unethical behavior to Defendants’ counsel’s firm, and continuing to file

  documents containing accusations against Defendants’ counsel. (Dkt. #120).

  Plaintiffs, in turn, failed to file a response to Defendants’ Motion for Sanctions.

        On February 25, 2020, Defendants filed an additional, Rule 11 Motion for

  Sanctions, arguing that Plaintiffs should be sanctioned for making allegations

  without evidentiary support that Defendants’ counsel and Defendants engaged in

  criminal conduct. (Dkt. #126). On March 30, 2020, Plaintiffs filed a response to the

  Rule 11 Motion for Sanctions. (Dkt. #130).




                                             3
Case 4:19-cv-00119-SDJ-KPJ Document 172 Filed 11/23/20 Page 4 of 5 PageID #: 4050




        On July 21, 2020, the magistrate judge heard oral argument regarding

  Defendants’ Motion for Sanctions and Rule 11 Motion for Sanctions. (Dkt. #153). In

  the Report, the magistrate judge recommended against sanctioning Plaintiffs. See

  (Dkt. #159).

                                      II. DISCUSSION

        Plaintiffs make clear in the Objections that they “do not object to this [Report]’s

  conclusion that the Plaintiffs should not be sanctioned but object to the Report[’s]

  contents and omissions.” (Dkt. #162). Plaintiffs argue that the Report erred because:

  (1) the Report failed to accept the allegations in Plaintiffs’ Complaint as true; (2) the

  Report oversimplified and misrepresented the facts involved in this dispute;

  (3) Defendants’ Motion for Sanctions was frivolous; (4) the Report misrepresented the

  magistrate judge’s warning to Plaintiffs regarding personal attacks against

  Defendants’ counsel; (5) the Report omitted statements made by Defendants’ counsel

  on the recording; and (6) the Report omitted context for Vanderbol’s statements to

  Defendants’ counsel on the recording. (Dkt. #162).

        In resolving objections, “[t]he district judge must determine de novo any part

  of the magistrate judge’s disposition that has been properly objected to.” FED. R. CIV.

  P. 72(b)(3) (emphasis added). “The district judge may accept, reject, or modify the

  recommended disposition; receive further evidence; or return the matter to the

  magistrate judge with instructions.” Id. All of Plaintiffs’ objections are irrelevant to

  the disposition of Defendants’ Motion for Sanctions and Rule 11 Motion for Sanctions.

  Rather, Plaintiffs emphasize that they do not object to the Report’s ultimate finding

                                             4
Case 4:19-cv-00119-SDJ-KPJ Document 172 Filed 11/23/20 Page 5 of 5 PageID #: 4051




  that Plaintiffs
         .        should not be sanctioned. See (Dkt. #162). Accordingly, Plaintiffs’

  Objections to the Report are OVERRULED.

                                  III. CONCLUSION

        Based on the foregoing, Plaintiffs’ Objections, (Dkt. #162), are OVERRULED.

  Thus, Defendants’ Motion for Sanctions and Brief in Support, (Dkt. #120), and

  Defendants’ Rule 11 Motion for Sanctions and Brief in Support, (Dkt. #126), are

  hereby DENIED.

            So ORDERED and SIGNED this 23rd day of November, 2020.




                                                     ____________________________________
                                                     SEAN D. JORDAN
                                                     UNITED STATES DISTRICT JUDGE




                                          5
